¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its November 27, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 The "MOTION FOR REQUESTING SUPREME COURT TO CONSIDER PETITIONER'S PRO SE PETITION FOR REVIEW" is granted. Both the petition for review filed by counsel and the petition for review filed by Mr. Neighbarger are denied.
For the Court
/s/ Fairhurst, C.J.
CHIEF JUSTICE